         Case 1:15-cr-00095-AJN Document 3005 Filed 09/18/20 Page 1 of 1



                                                                                                  9/18/20
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  United States of America,

                  –v–
                                                                         15-cr-95 (AJN)
  Dante Stephens,
                                                                             ORDER
                          Defendant.


ALISON J. NATHAN, District Judge:
        A conference on alleged violations of supervised release in this matter is presently

scheduled for September 23, 2020 at 3 p.m., as originally indicated in Dkt. Nos. 2926 and 2990.

As noted on September 17, 2020, the proceeding will be conducted by videoconference using the
Skype for Business platform. Dkt. No. 3001. The conference will be held remotely using the

Skype for Business platform. The Court will separately provide the parties with instructions for

accessing this platform. At 3 p.m. on September 23, members of the public may access audio for
the proceeding by calling (917) 933-2166 and entering Conference ID number 471137886. No

later than 24 hours before the conference, the parties shall submit a joint letter indicating all issues
they intend to address at the conference.

        SO ORDERED.

 Dated: September 18, 2020
        New York, New York                           ____________________________________
                                                              ALISON J. NATHAN
                                                            United States District Judge
